Citation Nr: 1702523	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  08-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to December 2006.  He also had periods of active duty for training (ACDUTRA) in the National Guard, including from August 22, 2001, to September 27, 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran testified at a Travel Board hearing.  

The case was most recently before the Board in September 2015.  At that time, the Board denied the issue of service connection for a right shoulder disorder and remanded the issue of service connection for a low back disorder for further development.

In a letter to the Veteran dated in May 2016, the Board advised the Veteran that the Veterans Law Judge that had presided over his March 2011 Board hearing was unavailable to decide the case, and offered the Veteran an opportunity for a new Board hearing.  The Veteran has not requested another Board hearing; thus, the Board will proceed in the case.


FINDING OF FACT

The Veteran clearly and unmistakably had a pre-existing low back disorder when he entered military service, and there was no increase in disability beyond natural progression during active duty service or in line of duty during Guard service.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a low back disorder, which he says began after a September 2001 period of ACDUTRA and before his November 2005 entry on active duty, and contends it was aggravated by service.  See, e.g., Board Hearing Transcript, pp. 32-38.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

This includes disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of ACDUTRA; or for injury incurred, in line of duty, during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by "clear and unmistakable (obvious or manifest) evidence" that the "injury or disease existed prior thereto and was not aggravated by such service."  Such an evidentiary standard is an onerous one and the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Facts and Analysis

Preliminarily, the Board notes that there is no military record of a low back injury or disease, in line of duty, during a period of ACDUTRA, and no record of a low back injury, in line of duty, during a period of INACDUTRA.  See 38 C.F.R. § 3.6.  There are also no examination findings of a low back disorder during active duty service.  

There is, however, medical and lay evidence of a low back disorder before the Veteran's 2005 entry on active duty.  Indeed, the Veteran avers that his back pain began after his 2001 period of ACDUTRA and before his November 2005 entry on active duty (see, e.g., Board Hearing Transcript, pp. 32-38), and this is corroborated by the medical evidence of record.  Medical records dating from January to October 2005 inform of "chronic low back pain" since around 2002; and an MRI in June 2005 found "a mild amount of fluid within the L3-4, L 4-5 and L 5-S1 facet joints, bilaterally; mild disk dehydration at L 4-5, with a mild diffuse disk bulge and a small central annular tear, and a mild diffuse disk bulge at L5-S1 with a small central annular tear."  See, e.g., medical records dated in June 2005.  Moreover, in November 2015 a VA orthopædic examiner averred, after review of the claims file, that the Veteran had a lumbar spine disorder (lumbar degenerative disc disease and chronic low back strain) at the time of his November 2005 entry on active duty.  Based on the medical evidence of record the Board accordingly finds, by clear and unmistakable evidence, that the Veteran had a pre-existing low back disorder (degenerative disc disease/ strain) on entry into active duty service in November 2005.  

Having found that the Veteran clearly and unmistakably had a pre-existing low back disorder on entry into active duty service, the first prong of the presumption of soundness is rebutted.  The next inquiry is whether a pre-existing low back disorder was clearly and unmistakably not aggravated by service; that is, whether there was not any increase in disability during service beyond the disorder's natural progression or flare-ups.  If so, the claim is denied because both prongs of the presumption of soundness would be rebutted.  If not, the analysis moves to the nexus element of the claim because the condition would be considered to have been incurred in service.

While on active duty the Veteran was treated for left shoulder pain, and during these consults he mentioned that he had had low back pain after his 2001 separation from Advanced Individual Training school (see, e.g., active duty service treatment record dated July 31, 2006); however, there is no record of any low back examination, or treatment involving the low back, during active duty period of service.  In fact, on VA examination in July 2011, the examiner averred that the Veteran did not have a low back disorder.  Although the November 2015 VA examiner correctly observed that the Veteran had a lumbar spine disorder (lumbar degenerative disc disease and chronic low back strain) prior to his November 2005 entry on active duty and likely still suffers from those disorders, he too concluded that the Veteran's pre-existing lumbar degenerative disc disease and chronic low back strain did not increase in severity during active duty service beyond natural progression.  The examiner characterized the probability of this as "not likely" and explained that he found nothing to support that there was an injury or trauma that would have made the Veteran's back condition permanently worse.

Accordingly, in consideration of this evidence, the Board finds that the Veteran's pre-existing low back disorder clearly and unmistakably did not increase beyond the natural progression or beyond flare-ups during service.  This finding is based primarily on the essentially absence of findings of a low back disorder by the July 2011 VA examiner and the persuasive expert medical opinion provided by the November 2015 VA examiner.  When combined, the evidence is undebatable.  As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.

In sum, the evidence does not show that the Veteran incurred a low back injury or disease during ACDUTRA or a low back injury during INACDUTRA.  Additionally, the evidence shows that the Veteran clearly and unmistakably had a low back disorder (lumbar degenerative disc disease and chronic strain) prior to his entry on active duty and that it clearly and unmistakably did not increase in severity during service beyond the natural progression or flare-up.  Thus, the criteria for service connection for a low back disorder have not been met. 


ORDER

Service connection for a low back disorder, to include lumbar degenerative disc disease and chronic lumbar strain, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


